Citation Nr: 1038443	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for 
endometriosis, pelvic inflammatory disease with abdominal pain, 
and a history of tuboovarian abscess, effective from April 24, 
2003, to March 2, 2006.

2.  Entitlement to a rating higher than 50 percent for total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
(TAH/BSO) from July 1, 2006, to August 26, 2007, and since 
November 5, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to May 1997, 
and from August 2007 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that granted service connection for endometriosis, pelvic 
inflammatory disease with abdominal pain, and tuboovarian abscess 
with a 0 percent rating, effective April 24, 2003.  In February 
2010, the RO increased the Veteran's rating for a gynecological 
condition to 10 percent from April 23, 2003, until March 2, 2006; 
assigned a 100 percent rating for total abdominal hysterectomy 
effective from March 3, 2006, to July 1, 2006; and assigned a 50 
percent rating thereafter.  The rating was discontinued from 
August 27, 2007, to November 4, 2009, because the Veteran 
returned to active duty.

The February 2010 rating decision granted service connection for 
a residual scar of a total abdominal hysterectomy/bilateral 
salpingo-oophorectomy, or BSO, and assigned a 10 percent rating, 
effective November 5, 2009.  That decision also granted special 
monthly pension based on an anatomical loss of a creative organ, 
effective November 5, 2009.  The Veteran has not disagreed with 
the assigned ratings or the effective dates.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, those matters are not 
in appellate status.

In March 2008, the Board remanded the case for additional 
development.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From April 24, 2003 to March 2, 2006, the Veteran's 
gynecological condition, to include endometriosis, pelvic 
inflammatory disease with abdominal pain, and a history of 
tuboovarian abscess, was manifested by irregular and at times 
heavy bleeding, with pelvic pain, controlled by treatment.

2.  The Veteran underwent a TAH/BSO on March 3, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
endometriosis, pelvic inflammatory disease with abdominal pain, 
and history of tuboovarian abscess, from April 24, 2003 to March 
2, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.116, Diagnostic Code 7629 (2009).

2.  The criteria for assignment of a rating higher than 50 
percent for status post-TAH/BSO are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.116, 
Diagnostic Code 7617 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in May 2003, and April 2008; rating decisions in April 2004 
and February 2010; a statement of the case in October 2005; and a 
supplemental statement of the case in December 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  Pursuant to the March 2008 Board 
remand, in April 2008 the RO provided the Veteran with necessary 
authorization forms to obtain and associate with the claims file 
private medical records pertaining to treatment the service-
connected gynecological condition.  The Veteran has not referred 
to any additional, unobtained, relevant, or available evidence.  
VA has also obtained a medical examination in relation to the 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  Furthermore, 
the Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

General Rating Principles

The Veteran claims that she is entitled to an initial rating 
higher than 10 percent for a gynecological condition from April 
24, 2003 to March 2, 2006, and to a rating higher than 50 percent 
from July 1, 2006, to August 26, 2007, and since November 5, 
2009.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An April 2004 rating decision granted service connection for 
endometriosis, pelvic inflammatory disease with abdominal pain, 
and tuboovarian abscess with a 0 percent rating, effective April 
24, 2003.  A subsequent rating decision in February 2010 
increased the Veteran's disability rating to 10 percent effective 
April 24, 2003, and awarded a 100 percent disability rating from 
March 3, 2006, to July 1, 2006, for status post-total abdominal 
hysterectomy.  The 100 percent rating assigned from March 3, 2006 
to July 1, 2006, is the highest schedular rating available and 
thus the Board will not explore whether a higher rating is 
warranted during that period.  Following surgical treatment, the 
Veteran was assigned a 50 percent rating, effective July 1, 2006, 
which was discontinued from August 26, 2007, to November 4, 2009, 
because the Veteran was on active duty, and was reinstated on 
November 5, 2009.    

In March 2002, the Veteran was seen for complaints of abdominal 
pain.  She reported a history of laparoscopy in 1996 with a 
diagnosis of endometriosis.  She was initially treated with 
antibiotics and subsequently underwent a laparoscopy with lysis 
of adhesions and chromotubation.  The post-operative diagnoses 
were omental adhesions, probable ruptured left ovarian cyst, 
endometriosis, and adhesions of the uterus to the anterior 
abdominal wall.  VA treatment records in October 2003, documented 
dysmenorrhea with some severe cramping, and a history of 
endometriosis, treated with non-steroid medication.  The 
clinician noted that anti-inflammatory drug used for pain and 
inflammation caused by the Veteran's arthritis, should also help 
her gynecological symptoms.  

The Veteran underwent a laparoscopy in November 2004.  The pre-
operative diagnoses were abdominal pain, pelvic inflammatory 
disease, dysfunctional uterine bleeding, and anemia.  An 
endometrial biopsy revealed proliferative phase endometrium and 
admixed ecto and endocervical tissue showing chronic inflammation 
and squamous metaplastic changes.  A March 2005 report documented 
antibiotic treatment and the need to schedule a gynecological 
consult.  In April 2005, the Veteran complained of frequent 
periods and reported that she had been advised to undergo a 
hysterectomy.  Pelvic examination revealed no abnormalities 
except for some adnexal tenderness.  She was referred for a 
sonogram.  

From April 24, 2003, to March 3, 2006, the Veteran's service 
connected endometriosis, was rated under Diagnostic Code 7629, 
which provides that pelvic pain or heavy or irregular bleeding 
requiring continuous treatment for control is rated 10 percent.  
A 30 percent rating is assigned for pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  A 50 percent 
rating is assigned for lesions involving the bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629 (2009).

Prior to March 3, 2006, the evidence shows that the Veteran had 
chronic pelvic pain and heavy or irregular bleeding.  Medication 
was able to control her symptoms to a great extent.  Although 
control was not absolute, there appear to be rather long periods 
of quiescence, when there were few or no symptoms reported, thus 
supporting a finding that her symptoms were reduced with 
treatment.  The Board finds that the disability picture presented 
from April 24, 2003, to March 3, 2006, most closely approximates 
the criteria for assignment of a 10 percent rating, and no 
higher.  The Board finds that the evidence does not show that the 
pain and heavy or irregular bleeding were not controlled by 
treatment such that a higher rating would be warranted.

On March 3, 2006, the Veteran underwent a TAH/BSO.  On VA 
examination in October 2009, the Veteran complained of ongoing 
abdominal pain.  The examiner noted a history of dysmenorrhea, 
fibroids, endometriosis, menorrhaigic, pelvic pain, pelvic 
inflammatory disease, and tubo-ovarian abscess, with a total 
abdominal hysterectomy in March 2006.  The examiner opined that 
the Veteran's pelvic pain was likely related to severe adhesive 
disease and scar tissue.  

As of the date of surgery, the service-connected condition is 
most appropriately evaluated for the TAH/BSO, for complete 
removal of the uterus and both ovaries.  Under Code 7617, a 100 
percent rating is assigned for the three month period following 
surgery.  Thereafter, a 50 percent rating is assigned.  38 C.F.R. 
§ 4.116, Diagnostic code 7617 (2009).  The 100 percent rating was 
correctly assigned for three months followed by a 50 percent 
disability rating under Code 7617.  The Board acknowledges that 
the Veteran continues to report abdominal pain post-TAH/BSO.  
However, no higher schedular rating is available.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims, and an initial rating higher than 
10 percent for from April 24, 2003, to March 2, 2006, and higher 
than 50 percent from July 1, 2006, to August 27, 2007, and since 
November 5, 2009, must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
gynecological disability reasonably describe the Veteran's 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms, which have not 
been shown prior to March 2, 2006.  After July 1, 2006, the 
Veteran is received the highest schedular rating available.  The 
medical evidence does not show that the Veteran's gynecological 
condition is productive of total occupational impairment, and the 
evidence does not show that that the disorder causes unusual 
factors such as marked interference in employment or frequent 
hospitalizations beyond that contemplated by the rating schedule.  
Therefore the Board finds that the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1) 
(2009).

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is an element of all 
appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent her from 
obtaining or maintaining all gainful employment for which her 
education and occupational experience would otherwise qualify 
her.  38 C.F.R. § 4.16 (2009).

While in a November 2005 statement the Veteran claimed that she 
no longer worked because most employers did not understand her 
service-connected gynecological condition, and how it affected 
her every month, she reported she was going to school, and most 
recently on VA examination in October 2009, she reported working 
as a homesitter.  There is no indication that she is not 
currently employed.  Therefore, the Board finds that further 
consideration of TDIU rating is not warranted because the 
evidence does not infer such a claim because the Veteran is shown 
to be currently working.


ORDER

An initial rating higher than 10 percent for endometriosis, 
pelvic inflammatory disease with abdominal pain, and a history of 
tuboovarian abscess, from April 24, 2003, to March 2, 2006, is 
denied.

A rating higher than 50 percent for total abdominal hysterectomy 
and bilateral salpingo-oophorectomy from July 1, 2006, to August 
27, 2007, and since November 5, 2009, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


